Citation Nr: 0837619	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
vaginal stenosis status post laser surgery for condyloma.

2.  Entitlement to an evaluation in excess of 10 percent for 
irritable bowel syndrome with gastroesophageal reflux and 
mild esophagitis.

3.  Entitlement to a compensable evaluation for contact 
dermatitis.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1978 to 
August 1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  

In June 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  

The issues of entitlement to an increased rating for vaginal 
stenosis status post laser surgery for condyloma and 
increased rating for contact dermatitis are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDING OF FACT

During the June 2008 hearing, the veteran indicated on the 
record her desire to withdraw her appeal for an increased 
rating for irritable bowel syndrome with gastroesophageal 
reflux and mild esophagitis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection for an increased 
rating for irritable bowel syndrome with gastroesophageal 
reflux and mild esophagitis have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reflects that the veteran expressed 
disagreement with a June 2005 rating decision that denied an 
increased rating for irritable bowel syndrome. The RO issued 
a statement of the case in February 2007.  The veteran 
perfected an appeal in February 2007.

At the hearing before the Board on June 12, 2008, the veteran 
indicated that she wished to withdraw the issue of 
entitlement to an increased rating for irritable bowel 
syndrome.  An appeal may be withdrawn in writing at any time 
before a decision is rendered by the Board.  38 C.F.R. § 
20.204(b).  The veteran's testimony has been transcribed and 
reduced to writing; therefore, her withdrawal of this issue 
is valid.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the claim of 
entitlement to an increased rating for irritable bowel 
syndrome with gastroesophageal reflux and mild esophagitis, 
and the claim is dismissed.


ORDER

The claim of entitlement to an increased rating for irritable 
bowel syndrome is dismissed.  


REMAND

Additional development is necessary before the Board can 
decide the claims for increased ratings for service-connected 
vaginal stenosis and contact dermatitis.

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

Although the veteran has been advised of the requirement of 
an increase in severity of her service-connected 
disabilities, she has not received a VCAA notice informing 
her of the specific requirements for increased ratings under 
the pertinent diagnostic codes, as required by Vazquez-
Flores.  The relevant diagnostic codes in this case are 
diagnostic code 7611, pertaining to disease or injury of the 
vagina and diagnostic code 7806, pertaining to dermatitis or 
eczema.    

Regarding the duty to assist, the Court has held that VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The veteran is entitled to a new VA examination 
where there is evidence, including the veteran's statements, 
that the claimed condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

The veteran's most recent VA examinations for her service-
connected disabilities were performed in December 2004.  At 
the Board hearing, the veteran testified that her 
disabilities have worsened since her last VA examination.  In 
light of the veteran's assertions of an increase in severity 
of her service-connected contact dermatitis and vaginal 
stenosis, new examinations are necessary to evaluate the 
current severity of these conditions.  

At the hearing, the veteran testified that contact dermatitis 
is most active during the summer months.  The Court has held 
that outbreaks of skin disease exacerbations must be 
addressed and the skin disorder should be considered, 
whenever possible, at a time when it is most disabling.  See 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Therefore, to 
the extent possible, the veteran should be examined during an 
active phase of her service-connected skin condition.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice that 
complies with the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37.  
This notice should advise the veteran of 
the requirement of medical or lay evidence 
demonstrating a worsening or increase in 
severity of her service-connected 
disabilities and the effect that worsening 
has on employment and daily life.  This 
notice should also include the specific 
criteria for a 30 percent rating under the 
General Rating Formula for Disease, Injury 
or Adhesions of the Female Reproductive 
Organs (diagnostic codes 7610 through 
7615) and the specific criteria for a 
compensable rating under Diagnostic Code 
7806.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of her service-connected contact 
dermatitis.  If possible, the examination 
should be scheduled during a flare-up of 
the veteran's skin condition.  The 
examining facility should be fully 
informed of the unusual requirements in 
this case and communicate with the veteran 
as necessary to maximize the likelihood of 
performing the examination during a flare-
up of the claimed condition.  Appropriate 
instructions should be provided to the 
veteran in this regard.  The claims file 
should be made available to the examiner 
prior to the examination, and the examiner 
should indicate in the examination report 
that such a review was conducted.  The 
examination report should indicate what 
percentage of the entire body and what 
percentage of exposed areas are affected 
by dermatitis.  The examiner should state 
whether intermittent systemic therapy or 
other immunosuppressive drugs are 
required, and if so, the duration of such 
treatment required during the past 12-
month period.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of service-connected vaginal 
stenosis.  The claims file should be made 
available to the examiner prior to the 
examination, and the examiner should 
indicate in the examination report that 
such a review was conducted.  

4.  Following the completion of the 
requested actions, the RO should 
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.  The claims file should then be 
returned to the Board, if in order. 
  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


